DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  The phrase “include a first parameter and as second parameter” in the second line of claim 5 appears to contain a typographical error. The phrase is interpreted to mean “include a first parameter and a second parameter.”  (Bold emphasis added). Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 15 each recite the limitations "the physical account ledger” and “the virtual account ledger" in the second paragraph of each claim.  There is insufficient antecedent basis for this limitation in the claims. Claims 10-14 and 16-20 are rejected for the same reason by virtue of their dependence on claims 9 or 15.
In the interest of compact prosecution and for purposes of examination, “physical account ledger” and “virtual account ledger” are interpreted to mean 1) “a physical account ledger” and 2) “a virtual account ledger.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) storing account data, the account data including mappings between physical accounts and virtual accounts, and further including, for each physical account and the corresponding virtual accounts, interest distribution parameters indicating how interest is distributed between the physical account and the virtual accounts; a physical account ledger including one for storing physical account data, the physical account data comprising balances for the physical accounts; a virtual account ledger for storing virtual account data, the virtual account data comprising balances for the virtual accounts; and an interest distribution subsystem configured to, for each physical account: query the account data store, using an identifier of the physical account, to identify the corresponding virtual accounts; receive, from at least one of the physical account ledger and the virtual account ledger, interest accrual information; retrieve, from the account data store, the interest distribution parameters for the physical account and the corresponding virtual accounts; determine, using the interest accrual information and interest distribution parameters, amounts of interest for the physical account and each virtual account corresponding to the physical account; update the physical account ledger to reflect the determined amount of interest for the physical account; and update the virtual account ledger to reflect, for each virtual account corresponding to the physical account, the determined amount of interest for that virtual account. 
This is a commercial or legal interaction (including agreements in the form of contracts; sales activities or behaviors; and business relations) See MPEP 2106.04(a)(2) subsection II.B as the claim involves the distribution of interest between accounts.
 	This judicial exception is not integrated into a practical application because the additional elements include an account data store including one or more non-transitory computer-readable media; a physical account ledger including one or more non-transitory computer-readable media; and a virtual account ledger including one or more non-transitory computer-readable media.  These elements are recited at a high-level of generality and amount to no more than mere instructions to apply the abstract idea using generic computer components or amount to merely using a computer as a tool to perform the abstract idea. The combination of these additional elements is no more than mere instructions to apply the abstract idea using generic computer components or using a computer as a tool to perform the abstract idea. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
 	The claim does not include additional elements, individually and in combination, that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components or merely using a computer as a tool to perform the abstract ideas amount to no more than mere instructions to apply the exception using generic computer and network components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus, the claim is not patent-eligible. 
Claims 9 and 15 contain substantially the same subject matter as claim 1 and are rejected under 35 U.S.C. § 101 for the same reason.  
Claim(s) 2, 10, and 16, further limit the virtual accounts to be interest, fee, and suspense accounts. These are commercial concepts and merely narrow the abstract idea without providing any additional elements. These claims are directed to an abstract without significantly more.
Claim(s) 3, 11, and 17, claim arranging the virtual accounts in a hierarchy. This involves commercial concepts that can be performed in the mind or using pen and paper and merely narrows the abstract idea without providing any additional elements. These claims are directed to an abstract without significantly more.
Claim 4 limits how the balance of a physical account should be calculated or constrained. This involves commercial concepts and can be performed in the human mind or with pen and paper and merely narrows the abstract idea without providing any additional elements. These claims are directed to an abstract without significantly more.
Claim(s) 5 claims first and second parameters for distributing interest. These are commercial concepts that merely narrow the abstract idea without providing any additional elements. These claims are directed to an abstract without significantly more.
Claim(s) 6, 12, and 18, recite additional details regarding interest accrual information, posting of accrued interest from an expense account of a financial institution, and allocating amounts to distribute to virtual accounts and posting the determined amounts. These are commercial concepts that merely narrow the abstract idea without providing any additional elements. These claims are directed to an abstract without significantly more
Claim(s) 7, 13, and 19 recite additional details regarding how interest amounts are calculated.  These are commercial concepts that merely narrow the abstract idea without providing any additional elements. These claims are directed to an abstract without significantly more.
Claim(s) 8, 14, and 20 recite additional details regarding how interest amounts are calculated and into which accounts amounts of interest are posted.  These are commercial concepts that merely narrow the abstract idea without providing any additional elements. These claims are directed to an abstract without significantly more.
	Accordingly, claims 1-20 are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note concerning claim interpretation: “Physical account” and “virtual account” do not appear to be defined in the Specification filed 20 April 2021, based on figure 3 and ¶[0027] of the Specification, “physical account” is interpreted to be a master account and “virtual account” to be a sub-account. 
Claim(s) 1, 3-5, 9, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over GRASSADONIA (US 20180005229 A1 to GRASSADONIA, B.) in view of WEISS (US 20130030971 A1 to WEISS, M.R. et al.).
Regarding claim(s) 1, 9, and 15,
GRASSADONIA discloses:
A computer system comprising: an account data store including one or more non-transitory computer-readable media configured to (see, at least, GRASSADONIA: figure 1; [0038]: System of record server maintains the accurate information of the balance of an account maintained by a bank; ¶[0085]: The one or more servers are typically equipped with, or are coupled to, one or more databases, which can include one or more hard drives, a centralized or distributed data cluster, a cloud-storage service provider, or other suitable storage systems suitable for storing digital data.); 
store account data, the account data including mappings between physical accounts and virtual accounts (see, at least, GRASSADONIA: ¶[37]: Databases 107a-107n can include information such a user profile, account numbers, and transaction ledgers; ¶[0040]: server 104, such as database 107a for storing user profile information, and database 107b for storing sub-account balances and ledgers; ¶[019]: The exemplary system architecture described herein establishes records having one or more sub-accounts associated with a bank account;  the real-time changes to the ledger reflecting a credit or debit to a sub-account will automatically update the balance of the sub-accounts and the bank account accordingly; ¶[0123]: Such a computer program may be stored in a machine (e.g. computer) readable storage medium; ¶[42]:The system can allow funds in an account to be physically and logically separated using a single account maintained at a bank 116 using database 110 and system of record server 105.), 
[...]
a physical account ledger including one or more non-transitory computer-readable media configured to store physical account data, the physical account data comprising balances for the physical accounts (see, at least, GRASSADONIA: ¶[19]: each bank has a system of record or core processor, which provides the ledger of transactions for the bank's accounts; the real-time changes to the ledger reflecting a credit or debit to a sub-account will automatically update the balance of the sub-accounts and the bank account accordingly) ([NOTE: THIS LIMITATION IS PRESENT IN CLAIM 1, ONLY)];
 a virtual account ledger including one or more non-transitory computer-readable media configured to store virtual account data, the virtual account data comprising balances for the virtual accounts (see, at least, GRASSADONIA: ¶[19]: the real-time changes to the ledger reflecting a credit or debit to a sub-account will automatically update the balance of the sub-accounts and the bank account accordingly; ¶[42]: one or more pointers to sub-accounts and ledgers for the sub-accounts. Each sub-account can have a balance that is an allocated amount less than or equal to the balance of the associated account.) ([NOTE: THIS LIMITATION IS PRESENT IN CLAIM 1, ONLY)];
 and an interest distribution subsystem configured to, for each physical account: query the account data store, using an identifier of the physical account, to identify the corresponding virtual accounts (see, at least, GRASSADONIA: ¶[54]: Therefore, the server 104 can receive a sub-account identifier from a user before a transaction occurs via a default setting, or during the transaction by querying the user. Once a sub-account is identified for receiving the funds (step 311), the server can read the sub-account balance associated with the sub-account identifier from one of the databases 107a-n (step 313).; ¶[92]: Upon identifying the recipient, the server 704 can identify an associated recipient financial account or sub-account based on the identifier or payment proxy, and initiate a money transfer to that recipient financial account.; ¶[67]: Other meta data that can be stored in a record in the database includes [...], account numbers, sub-account identifiers, [...], interest rates);
 [...]
 update the physical account ledger to reflect the determined amount of interest for the physical account (see, at least, GRASSADONIA: ¶[19]: Each of the sub-accounts is integrated within the banking account, as the sum of balances of the sub-accounts (positive or negative), can equal the balance of the bank account, and the real-time changes to the ledger reflecting a credit or debit to a sub-account will automatically update the balance of the sub-accounts and the bank account accordingly.;¶[0053]: The financial transaction can be a debit or a credit transaction, [...]  funds transfer, or a balance inquiry. For a credit transaction (i.e., receiving funds), the server 104 can receive a response to a polling query from either bank 116 or system of record server 105 that the bank account maintained by bank 116 received additional funds. In the example of FIG. 3, the server 104 can next determine a sub-account to apply the financial transaction to; [...]. [...]. Server 104 can update its copy of the account balance, stored in databases 107a-n, to reflect the additional funds. The server first determines whether one or more sub-accounts are set to receive funds by default (step 307). If the server 104 also has settings for one or more default sub-accounts to receive the funds, then the server 104 can update sub-accounts accordingly. For instance, server 104 can credit certain amounts on a percentage or amount basis to predefined accounts or sub-accounts, e.g., $20 or 15% to a specific account, with the remainder going to one or more additional accounts.; ¶[54]: Finally, if the account ledgers at the system of record server 105 require updating, the server 104 can transmit a message to system of record server 105 to synchronize the balance across ledgers and store a transaction record containing data about the transaction in a transaction database 107a-n (step 315). The server 104 may also [...] transmit a message to the system of record server 105 or bank server 116 to synchronize the balances of the account records stored at both servers[...]);
[...]
and update the virtual account ledger to reflect, for each virtual account corresponding to the physical account, the determined amount of interest for that virtual account (see, at least, GRASSADONIA: ¶[19]: Each of the sub-accounts is integrated within the banking account, as the sum of balances of the sub-accounts (positive or negative), can equal the balance of the bank account, and the real-time changes to the ledger reflecting a credit or debit to a sub-account will automatically update the balance of the sub-accounts and the bank account accordingly.; ¶[0053]: The financial transaction can be a debit or a credit transaction, [...]  funds transfer, or a balance inquiry. For a credit transaction (i.e., receiving funds), the server 104 can receive a response to a polling query from either bank 116 or system of record server 105 that the bank account maintained by bank 116 received additional funds. In the example of FIG. 3, the server 104 can next determine a sub-account to apply the financial transaction to; [...]. [...]. Server 104 can update its copy of the account balance, stored in databases 107a-n, to reflect the additional funds. The server first determines whether one or more sub-accounts are set to receive funds by default (step 307). If the server 104 also has settings for one or more default sub-accounts to receive the funds, then the server 104 can update sub-accounts accordingly. For instance, server 104 can credit certain amounts on a percentage or amount basis to predefined accounts or sub-accounts, e.g., $20 or 15% to a specific account, with the remainder going to one or more additional accounts.; ¶[54]: Finally, if the account ledgers at the system of record server 105 require updating, the server 104 can transmit a message to system of record server 105 to synchronize the balance across ledgers and store a transaction record containing data about the transaction in a transaction database 107a-n (step 315). The server 104 may also [...] transmit a message to the system of record server 105 or bank server 116 to synchronize the balances of the account records stored at both servers[...]).  
GRASSADONIA does not expressly disclose the following limitations, which WEISS however, teaches:
and further including, for each physical account and the corresponding virtual accounts, interest distribution parameters indicating how interest is distributed between the physical account and the virtual accounts (see, at least, WEISS: ¶[0034]: : Interest and accrual module 102 computes, for example, interest accrual information, as described above. To that end, interest and accrual module 102 communicates with transfer agency system 112 to transmit allocation information for indicating how posted interest is to be allocated to customer accounts and sub-accounts in the system; [0126]: During the posting process, the $51.37 accrued interest from each sub-account is posted.);
[...]
receive, from at least one of the physical account ledger and the virtual account ledger, interest accrual information (see, at least, WEISS: ¶[28]: Bank product server 110 computes, for example, interest accrual information and allocation to multiple accounts in accordance with deposit rules; [0124] An interest post process will add earned customer interest to the respective MMDA bank sub-account balances. [T]he Bank 001 term deposit sub-account does not pay interest at the end of month 1 (being a two-month term). Therefore, the interest post process will add the term deposit customer interest to the safety bank balance at Bank 002 (safety bank) MMDA sub-account; [0125]: Thus, prior to the posting process, Bank 001 term deposit sub-account, Bank 002 (safety bank) MMDA sub-account and Bank 003 MMDA sub-account each have a principal balance of $250,000 and accrued interest (MTD) of $51.37; ¶[34]: Interest and accrual module 102 computes interest accrual information. Interest and accrual module 102 communicates with transfer agency system 112 to transmit allocation information for indicating how posted interest is to be allocated to customer accounts and sub-accounts in the system.)
 retrieve, from the account data store, the interest distribution parameters for the physical account and the corresponding virtual accounts (see, at least, WEISS: ¶[11]: The server receives an allocation of allocatable funds over the network. The allocation of allocatable funds is determined by receiving information about financial transactions from multiple sources over the communication network, and aggregating the information to determine a total amount of allocatable funds. The allocatable funds include posted interest associated with the allocatable funds. The allocation is further determined by determining respective deposit rules for each of the multiple accounts, wherein the multiple accounts include sub-accounts at the same bank. The deposit rules include a limit based on FDIC insurance, and the allocation of the allocatable funds to the multiple accounts is determined based on a priority hierarchy set to the multiple accounts. Funds are allocated such that each account or sub-account in the priority hierarchy is filled to its respective limit according to the respective deposit rules until the total amount of allocatable funds is allocated.);
 determine, using the interest accrual information and interest distribution parameters, amounts of interest for the physical account and each virtual account corresponding to the physical account (see, at least, WEISS: [0108]: In that regard, on a daily basis a customer interest accrual calculation process determines how much interest each account is accruing. In one aspect, a daily program bank sub account process determines what amount of interest is accrued in each of the sub-accounts.; [...]; All the interest gets posted into the balances, and Bank B is notified of the interest that they have to post that they get on a total basis.);
[...]
and update the virtual account ledger to reflect, for each virtual account corresponding to the physical account, the determined amount of interest for that virtual account (see, at least, WEISS: [0126] During the posting process, the $51.37 accrued interest from each sub-account is posted. For the MMDA accounts at Bank 002 and Bank 003, this is as simple as moving the $51.37 from accrued interest to the principal balance of the sub-account. However, as noted above, the Bank 001 term deposit sub-account will not pay interest until the end of the two-month term. Accordingly, the $51.37 interest from the term deposit sub-account at Bank 001 is not added to the balance of Bank 001, but rather is added to the principal balance of the MMDA account at the Bank 002 (safety bank) MMDA sub-account. This pre-paid interest is tracked at the Bank 001 sub-account level as being both earned and pre-paid. The Bank 002 (safety bank) MMDA sub-account also tracks the $51.37 interest as posted prepaid term interest, as the prepaid interest was posted there)
update the physical account ledger to reflect the determined amount of interest for the physical account (see, at least, WEISS: [0126] During the posting process, the $51.37 accrued interest from each sub-account is posted. For the MMDA accounts at Bank 002 and Bank 003, this is as simple as moving the $51.37 from accrued interest to the principal balance of the sub-account. However, as noted above, the Bank 001 term deposit sub-account will not pay interest until the end of the two month term. Accordingly, the $51.37 interest from the term deposit sub-account at Bank 001 is not added to the balance of Bank 001, but rather is added to the principal balance of the MMDA account at the Bank 002 (safety bank) MMDA sub-account. This pre-paid interest is tracked at the Bank 001 sub-account level as being both earned and pre-paid. The Bank 002 (safety bank) MMDA sub-account also tracks the $51.37 interest as posted prepaid term interest, as the prepaid interest was posted there).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of GRASSADONIA, which discloses systems and methods of  establishing records having one or more sub-accounts integrated within a bank account for efficiently tracking and presenting account information (GRASSADONIA ¶[19]) with the technique of WEISS, which teaches a system and method of determining an allocation of funds to multiple accounts (WEISS ¶[0009]) in order to advantageously distribute interest according to rules and to comply with limits (WEISS ¶[23]).
Regarding claim(s) 3, 11, and 17,
The combination of GRASSADONIA and WEISS teaches limitations of claims 1, 9, and 15, respectively. 
GRASSADONIA teaches naming accounts and sub-accounts hierarchically multiple levels deep (see GRASSADONIA at ¶[111]). 
However, GRASSADONIA does not teach, which WEISS teaches:
wherein the virtual accounts that correspond to a given physical account are arranged in a hierarchy, the hierarchy including a first plurality of virtual accounts in a first level and a second plurality of virtual accounts in a second level. (see, at least, WEISS: ¶[10] and ¶[49]:  The allocation of the allocatable funds to the multiple accounts is determined based on a priority hierarchy set to the multiple accounts, and funds are allocated such that each account or sub-account in the priority hierarchy is filled to its respective limit according to the respective deposit rules until the total amount of allocatable funds is allocated; [0049]: Specifically, the methodology of the allocation, both between banks and between sub-accounts at the same bank, may follow a waterfall approach in which banks and/or accounts are listed in a priority sequence, and in which the system tries to fill the banks in a waterfall fashion, i.e., fill the first, use the remainder of available funds to fill the second, use the remainder from that to fill the third bank, etc).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of GRASSADONIA, which discloses systems and methods of  establishing records having one or more sub-accounts integrated within a bank account for efficiently tracking and presenting account information (GRASSADONIA ¶[19]) with the technique of WEISS, which teaches a system and method of determining an allocation of funds to multiple accounts (WEISS ¶[0009]) in order to advantageously allocate funds according to rules and to comply with limits (WEISS ¶[23]).
Regarding claim(s) 4,
The combination of GRASSADONIA and WEISS teaches limitations of claims 3, 12, and 19, respectively. 
GRASSADONIA further discloses:
wherein a balance of the given physical account equals a sum of balances of the virtual accounts that correspond to the given physical account (see, at least, GRASSADONIA: ¶[42]: Each sub-account can have a balance that is an allocated amount less than or equal to the balance of the associated account. However, the total of all of the balances of the sub-accounts can be equal to balance of the account.).  
Regarding claim(s) 5,
The combination of GRASSADONIA and WEISS teaches limitations of claim 1. 
GRASSADONIA further discloses:
wherein the interest distribution parameters for a given physical account include a first parameter and as second parameter, the first parameter indicating how interest is distributed to the given physical account and the second parameter indicating how interest is distributed to the virtual accounts corresponding to the given physical account (see, at least, GRASSADONIA: ¶[54]: Examples of default sub-accounts to receive funds can be savings accounts for purchases, such as a vacation or car, or accounts for budgeting, such as groceries, entertainment, and bills. Each credit to the account can be allocated across one or more sub-accounts. For example, amounts to be allocated can be on an amount or percentage bases. One or more sub-accounts can receive specific amounts,[...]. Other sub-accounts can receive portions of the total amount of the credit or what is left over after specific allocations [...]. Another account can be set to receive the remainder of funds, e.g., general savings receives remainder of funds. [T]he server 104 can put the funds into a main account without allocating them to a sub-account.).
GRASSADONIA does not teach the following, which WEISS, however teaches:
wherein the interest distribution parameters for a given physical account include a first parameter and as second parameter, the first parameter indicating how interest is distributed to the given physical account and the second parameter indicating how interest is distributed to the virtual accounts corresponding to the given physical account (see, at least, WEISS: ¶[111]: bank product server 110 tracks interest not only at the bank level, but at the account and sub-account level.; ¶[11]: The allocation of allocatable funds is determined by receiving information about financial transactions from multiple sources over the communication network, and aggregating the information to determine a total amount of allocatable funds. The allocatable funds include posted interest associated with the allocatable funds. The allocation is further determined by determining respective deposit rules for each of the multiple accounts, wherein the multiple accounts include sub-accounts at the same bank. The deposit rules include a limit [...], and the allocation of the allocatable funds to the multiple accounts is determined based on a priority hierarchy set to the multiple accounts. Funds are allocated such that each account or sub-account in the priority hierarchy is filled to its respective limit according to the respective deposit rules until the total amount of allocatable funds is allocated; ¶[114]: process initiates a post customer sub-account interest process 650 for each sub-account and a post aggregate customer sub-account interest process 660 for all of the customer's accounts to post interest to the sub-account or accounts, including post-paid or pre-paid interest)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of GRASSADONIA, which discloses systems and methods of  establishing records having one or more sub-accounts integrated within a bank account for efficiently tracking and presenting account information (GRASSADONIA ¶[19]) with the technique of WEISS, which teaches a system and method of determining an allocation of funds to multiple accounts (WEISS ¶[0009]) in order to advantageously allocate funds including interest according to rules and to comply with limits (WEISS ¶[23]).
Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GRASSADONIA (US 20180005229 A1 to GRASSADONIA, B.) in view of WEISS (US 20130030971 A1 to WEISS, M.R. et al.) in further view of MACKOUSE (US 20050234820 A to MACKOUSE, J.).
Regarding claim(s) 2, 10, and 16,
The combination of GRASSADONIA and WEISS teaches limitations of claims 1, 9, and 15, respectively. 
GRASSADONIA further discloses:
wherein the virtual accounts that correspond to a given physical account include a default virtual interest account  (see, at least, GRASSADONIA:  ¶[0054]: default sub-accounts can receive funds. Each credit to the account can be allocated across one or more sub-accounts. Amounts to be allocated can be on an amount or percentage bases. One or more sub-accounts can receive specific amounts. Other sub-accounts can receive portions of the total amount of the credit or what is left over after specific allocations. Another account can be set to receive the remainder of funds, e.g., general savings receives remainder of funds. In other embodiments, the server 104 can put the funds into a main account without allocating them to a sub-account.; ¶[0067]: meta data that can be stored in a record in the database includes interest rates),
GRASSADONIA does not expressly disclose the following limitations, which WEISS however, teaches:
wherein the virtual accounts that correspond to a given physical account include a default virtual interest account (see, at least, WEISS: ¶[0010]: Information is aggregated to determine a total amount of allocatable funds. The allocatable funds include posted interest. Respective deposit rules are determined for each of the multiple accounts. The multiple accounts include sub-accounts at the same bank, and the deposit rules include a limit. The allocation of the allocatable funds to the multiple accounts is determined based on a priority hierarchy set to the multiple accounts, and funds are allocated such that each account or sub-account in the priority hierarchy is filled to its respective limit),
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of GRASSADONIA, which discloses systems and methods of  establishing records having one or more sub-accounts integrated within a bank account for efficiently tracking and presenting account information (GRASSADONIA ¶[19]) with the technique of WEISS, which teaches a system and method of determining an allocation of funds to multiple accounts (WEISS ¶[0009]) in order to advantageously distribute interest according to rules and to comply with limits (WEISS ¶[23]).
GRASSADONIA discloses setting default sub-accounts at ¶[0050] and at ¶[0054] teaches that if there is no default account selected, then the server can present a selection of sub-accounts in a GUI to the user to select which account should receive the funds, but does not expressly disclose the following limitations, 
which MACKOUSE however, teaches:
a default virtual fee account (see, at least, MACKOUSE: [0056] They select a default Funding/Service Fee Account when establishing or updating their user profile within Bill Pay. [...] The default Funding/Service Fee Account also serves as the account that is charged for any applicable Bill Pay service fees. If a customer does not select a default Funding/Service Fee Account within 45 days of enrollment, Bill Pay assigns one using an automated process.; ¶[249], TABLE J-continued: PmDefault flag equal to 1 means this account is a default fee funding account; “default fee funding account number” is updated), 
and a default virtual suspense account (see, at least, MACKOUSE: [0032] The Bill Pay advance system 406 signals a request for a Bill Pay advance. The credit card processor remits an appropriate amount of funds to designated accounts in the Bill Pay advance system such as a suspense account or settlement account.; [0056]: Users select a default Funding/Service Fee Account when establishing or updating their user profile within Bill Pay.).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of GRASSADONIA, which discloses systems and methods of  establishing records having one or more sub-accounts integrated within a bank account for efficiently tracking and presenting account information (GRASSADONIA ¶[19]) and WEISS, which teaches a system and method of determining an allocation of funds to multiple accounts (WEISS ¶[0009]) with the system of MACKOUSE, which teaches allowing customers to  designate a source of funds from a plurality of options, in order to efficiently carry out operations without interruption (such as presenting a request for selection of accounts as taught by GRASSADONIA in ¶[54]).
In addition, since GRASSADONIA teaches setting default accounts at ¶[0050], the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of filing would have recognized that the results of the combination were predictable.
Claims 6-8, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over GRASSADONIA (US 20180005229 A1 to GRASSADONIA, B.) in view of WEISS (US 20130030971 A1 to WEISS, M.R. et al.) in further view of DAVID (US 20180300807 A1 to DAVID; L.A.).
Regarding claim(s) 6, 12, and 18,
The combination of GRASSADONIA and WEISS teaches limitations of 1, 9, and 15, respectively. 
GRASSADONIA discloses:
[...]
and the virtual account ledger is updated (see, at least, GRASSADONIA: ¶[19]: Each of the sub-accounts is integrated within the banking account, as the sum of balances of the sub-accounts (positive or negative), can equal the balance of the bank account, and the real-time changes to the ledger reflecting a credit or debit to a sub-account will automatically update the balance of the sub-accounts and the bank account accordingly)
by determining, using a predetermined allocation, amounts to distribute to each of the virtual accounts corresponding to the given physical account (see, at least, GRASSADONIA:  ¶[0054]: default sub-accounts can receive funds. Each credit to the account can be allocated across one or more sub-accounts. Amounts to be allocated can be on an amount or percentage bases. One or more sub-accounts can receive specific amounts. Other sub-accounts can receive portions of the total amount of the credit or what is left over after specific allocations. Another account can be set to receive the remainder of funds, e.g., general savings receives remainder of funds. In other embodiments, the server 104 can put the funds into a main account without allocating them to a sub-account.), 
and posting the determined amounts from a default virtual interest account to the virtual accounts that correspond to the physical account (see, at least, GRASSADONIA:  ¶[0054]: default sub-accounts can receive funds. Each credit to the account can be allocated across one or more sub-accounts. Amounts to be allocated can be on an amount or percentage bases. One or more sub-accounts can receive specific amounts. Other sub-accounts can receive portions of the total amount of the credit or what is left over after specific allocations. Another account can be set to receive the remainder of funds, e.g., general savings receives remainder of funds. In other embodiments, the server 104 can put the funds into a main account without allocating them to a sub-account.; ¶[0067]: meta data that can be stored in a record in the database includes interest rates)
[...]
However, GRASSADONIA does not teach, which WEISS teaches:
wherein: the interest accrual information includes an amount of interest accrued by a given physical account (see, at least, WEISS: ¶[131]: total customer account is an aggregate of all sub-accounts; ¶[0010]: Information is aggregated to determine a total amount of allocatable funds. The allocatable funds include posted interest. Respective deposit rules are determined for each of the multiple accounts. The multiple accounts include sub-accounts at the same bank, and the deposit rules include a limit.; [0108]: In that regard, on a daily basis a customer interest accrual calculation process determines how much interest each account is accruing. In one aspect, a daily program bank sub account process determines what amount of interest is accrued in each of the sub-accounts;  [0111]: Thus, the process verifies that the posted interest determined to be allocated across the multiple accounts corresponds to an amount of interest that would be posted on the total amount of allocatable funds. Accordingly, bank product server 110 tracks interest not only at the bank level, but at the account and sub-account level.), 
[...]
and posting the determined amounts from a default virtual interest account to the virtual accounts that correspond to the physical account (see, at least, WEISS: ¶[0010]: Information is aggregated to determine a total amount of allocatable funds. The allocatable funds include posted interest. Respective deposit rules are determined for each of the multiple accounts. The multiple accounts include sub-accounts at the same bank, and the deposit rules include a limit. The allocation of the allocatable funds to the multiple accounts is determined based on a priority hierarchy set to the multiple accounts, and funds are allocated such that each account or sub-account in the priority hierarchy is filled to its respective limit).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of GRASSADONIA, which discloses systems and methods of  establishing records having one or more sub-accounts integrated within a bank account for efficiently tracking and presenting account information (GRASSADONIA ¶[19]) with the technique of WEISS, which teaches a system and method of determining an allocation of funds to multiple accounts (WEISS ¶[0009]) in order to advantageously allocate funds including interest according to rules and to comply with limits (WEISS ¶[23]).
[...]
GRASSADONIA and WEISS do not teach the following limitations, which DAVID teaches:
and the physical account ledger is updated by posting the amount of interest accrued by the given physical account from an expense account of a financial institution to the physical account; (see, at least, DAVID: [0092] and FIG. 9: The financial institution creates a BankPay Education Savings expense account on its general ledger chart of accounts within the accounting program.; [0100] and FIG. 17: The deposit transaction system will be coded to automatically pay on a recurring basis interest on the BankPay Education Savings account at the end of a designated period, e.g., each calendar quarter. The accounting system will be coded to automatically debit an Interest Expense on BankPay Education Savings expense account and the deposit transaction account will credit the customer's Education Savings account for the amount of interest earned on the BankPay Education Savings account.)
[...]
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of GRASSADONIA, which discloses systems and methods of  establishing records having one or more sub-accounts integrated within a bank account for efficiently tracking and presenting account information (GRASSADONIA ¶[19]) and providing real-time accounting information (GRASSADONIA at ¶[0020]) and WEISS, which teaches a system and method of determining an allocation of funds to multiple accounts (WEISS ¶[0009]) in order to maintain accounting information (DAVID ¶[0092]) that could be used to produce management and analyst reports in support of decision-making (DAVID ¶[0028]).
Regarding claim(s) 7, 13 and 19,
The combination of GRASSADONIA and WEISS and DAVID teaches the limitations of 1, 6, 9, 12, 15, and 18 respectively. 
GRASSADONIA teaches at ¶[19] that each of the sub-accounts is integrated within the banking account, as the sum of balances of the sub-accounts (positive or negative), can equal the balance of the bank account, and the real-time changes to the ledger reflecting a credit or debit to a sub-account will automatically update the balance of the sub-accounts and the bank account accordingly.);
GRASSADONIA does not expressly disclose the following limitations, which WEISS however, teaches:
wherein the amount of interest accrued by the given physical account is calculated by aggregating amounts of interest accrued by each of the corresponding virtual accounts (see, at least, WEISS: ¶[34]: transmit allocation information for indicating how posted interest is to be allocated to customer accounts and sub-accounts in the system; ¶[48]: The multiple accounts may include sub-accounts at the same bank, and the deposit rules may include a limit or rules relating to paying interest on the respective account, ¶[108]: In that regard, on a daily basis a customer interest accrual calculation process determines how much interest each account is accruing. In one aspect, a daily program bank sub account process determines what amount of interest is accrued in each of the sub-accounts; ¶[108]:  a complete balance might accrue $10 in interest across the account. Of that, $5 may be in bank A and $5 may be in Bank B. All the interest gets posted into the balances, and Bank B is notified of the interest that they have to post that they get on a total basis; [0111]: the process verifies that the posted interest determined to be allocated across the multiple accounts corresponds to an amount of interest that would be posted on the total amount of allocatable funds. Accordingly, bank product server 110 tracks interest not only at the bank level, but at the account and sub-account level.)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of GRASSADONIA, WEISS, and DAVID which discloses systems and methods of  establishing records having one or more sub-accounts integrated within a bank account for efficiently tracking and presenting account information (GRASSADONIA ¶[19]) with the technique of WEISS, which teaches a system and method of determining an allocation of funds to multiple accounts (WEISS ¶[0009]) in order to advantageously allocate funds including interest according to rules and to comply with limits (WEISS ¶[23]).
Regarding claim(s) 8, 14, and 20,
The combination of GRASSADONIA and WEISS teaches limitations of 1, 9, and 15, respectively, 
GRASSADONIA further discloses:
[...]
and the physical account ledger is updated (see, at least, GRASSADONIA: The system establishes records having one or more sub-accounts associated with a bank account. Each of the sub-accounts is integrated within the banking account, as the sum of balances of the sub-accounts (positive or negative), can equal the balance of the bank account, and the real-time changes to the ledger reflecting a credit or debit to a sub-account will automatically update the balance of the sub-accounts and the bank account accordingly)
[...]
and the virtual account ledger is updated (see, at least, GRASSADONIA: ¶[19]: Each of the sub-accounts is integrated within the banking account, as the sum of balances of the sub-accounts (positive or negative), can equal the balance of the bank account, and the real-time changes to the ledger reflecting a credit or debit to a sub-account will automatically update the balance of the sub-accounts and the bank account accordingly)
[...]
GRASSADONIA does not expressly disclose the following limitations, which WEISS however, teaches:
wherein: the interest accrual information includes an amount of interest accrued by a given physical account  (see, at least, WEISS: ¶[131]: total customer account is an aggregate of all sub-accounts; ¶[0010]: Information is aggregated to determine a total amount of allocatable funds. The allocatable funds include posted interest. Respective deposit rules are determined for each of the multiple accounts. The multiple accounts include sub-accounts at the same bank, and the deposit rules include a limit.; [0108]: In that regard, on a daily basis a customer interest accrual calculation process determines how much interest each account is accruing. In one aspect, a daily program bank sub account process determines what amount of interest is accrued in each of the sub-accounts;  [0111]: Thus, the process verifies that the posted interest determined to be allocated across the multiple accounts corresponds to an amount of interest that would be posted on the total amount of allocatable funds. Accordingly, bank product server 110 tracks interest not only at the bank level, but at the account and sub-account level.), 
[...]
by posting the amount of interest accrued by the given physical account to a default virtual interest account (see, at least, WEISS: ¶[0010]: Information is aggregated to determine a total amount of allocatable funds. The allocatable funds include posted interest. Respective deposit rules are determined for each of the multiple accounts. The multiple accounts include sub-accounts at the same bank, and the deposit rules include a limit. The allocation of the allocatable funds to the multiple accounts is determined based on a priority hierarchy set to the multiple accounts, and funds are allocated such that each account or sub-account in the priority hierarchy is filled to its respective limit)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of GRASSADONIA, which discloses systems and methods of  establishing records having one or more sub-accounts integrated within a bank account for efficiently tracking and presenting account information (GRASSADONIA ¶[19]) with the technique of WEISS, which teaches a system and method of determining an allocation of funds to multiple accounts (WEISS ¶[0009]) in order to advantageously allocate funds including interest according to rules and to comply with limits (WEISS ¶[23]).
[...]
GRASSADONIA and WEISS do not teach the following limitations, which DAVID teaches:
[...]
by posting the amount of interest accrued by the given physical account from an expense account of a financial institution to the physical account (see, at least, DAVID: [0092] and FIG. 9: The financial institution creates a BankPay Education Savings expense account on its general ledger chart of accounts within the accounting program.; [0100] and FIG. 17: The deposit transaction system will be coded to automatically pay on a recurring basis interest on the BankPay Education Savings account at the end of a designated period, e.g., each calendar quarter. The accounting system will be coded to automatically debit an Interest Expense on BankPay Education Savings expense account and the deposit transaction account will credit the customer's Education Savings account for the amount of interest earned on the BankPay Education Savings account.);
[...]
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of GRASSADONIA, which discloses systems and methods of  establishing records having one or more sub-accounts integrated within a bank account for efficiently tracking and presenting account information (GRASSADONIA ¶[19]) and providing real-time accounting information (GRASSADONIA at ¶[0020]) and WEISS, which teaches a system and method of determining an allocation of funds to multiple accounts (WEISS ¶[0009]) in order to maintain accounting information (DAVID ¶[0092]) that could be used to produce management and analyst reports in support of decision-making (DAVID ¶[0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030009402 A1 teaches a financial management system wherein a real bank account is notionally sub-divided into virtual sub-accounts and transactions are effected between the virtual sub-accounts without affecting the operation of the real bank account
US 20050222957 A1 teaches a system that manages and administers multiple customer accounts via a sub-account management program. The bank administrator will have a single bank account in which all funds are maintained. The administrator maintains multiple sub-accounts within the single bank account for its customers, maintaining separate balances, earning separate interest, incurring separate account fees, etc.
US 20040039701 A1 teaches dividing balances of ordinary deposit accounts of users into one or more sub-accounts set by users (¶[761]) and interest for the sub-account (¶[0748]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694